Case 1:18-cr-00337-DKC Document 48 Filed 04/04/19 Page 1of1

(Rev. 3/14)
United States District Court
DISTRICT OF MARYLAND
United States of America )
)
vs, )
oo, . )
Shingaidzo Nhekairo )  CaseNo. 1:18CR00337

CONSENT TO MODIFY CONDITIONS OF RELEASE

U.S. Pretrial Services recommends the following modification of the above-named defendant’s
conditions of release:

e Undergo medical or psychiatric treatment as directed by Pretrial Services.

Assistant U.S. Attorney Ayn Brigoli Ducao and Defense Counsel Eric M Meiring have no objections to
this modification.

fh a
frm 4/3/2019

 

 

James Dagro
U.S. Pretrial Services Officer Date

eeryr th. Hokey,
oe 4/3/2019

Stacy Kirksey Date
Supervisory U.S. Pretrial Services Officer

The above modification of conditions of release is ordered, to be effective on F x /. 7 .

O The above modification of conditions of release is not ordered.

fore. Ra] (4

Signature of Judicial Officer Date

 

 
